Filed 12/17/18                                     Case 18-01031                                               Doc 50



                                      UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA


           In re                                         )   Case No.: 16-10015 - A - 9
           Southern Inyo Healthcare                      )   Adv No.: 18-01031
           District,                                     )
                              Debtor.                    )   Docket Control No.:
                                                         )   Document No.: 1
                                                         )
           Southern Inyo Healthcare                      )   Date: 12/12/2018
           District v. Healthcare
           Conglomerate Associates, LLC et
           al
                                                         ) Time: 2:00 PM
                                                         )
                                                         ) DEPT: A



                                                        Order
           IT IS ORDERED that the status conference is continued to January 23,
           2019, at 2:00 p.m. in Courtroom 11, Fifth Floor, 2500 Tulare Street,
           Fresno, California.
            
           IT IS FURTHER ORDERED that the parties shall file and serve a joint
           status report not later than January 16, 2019.

                       Dec 17, 2018




           Continued Status Conference Re: Complaint - [1] - [1] - (81 (Subordination of claim or interest))
           : Complaint 18-01031 by Southern Inyo Healthcare District against Healthcare Conglomerate
           Associates, LLC, Vi Healthcare Finance, Inc.. (Fee Amount of $350.00 is Exempt.) (eFilingID:
           6290154) (tjof). Modified on 5/30/2018 (tjof).
Filed 12/17/18                                     Case 18-01031                                             Doc 50




                                         Instructions to Clerk of Court
                                 Service List – Not Part of Order/Judgment
                    The Clerk of Court is instructed to send the Order/Judgment or other court
                 generated document transmitted herewith to the parties below. The Clerk of
                 Court will send the Order via the BNC.


        Hagop T. Bedoyan                   Jeffrey S. Shinbrot          Riley C. Walter
        5260 N. Palm Avenue, Suite 205     8200 Wilshire Blvd #400      205 E. River Park Circle, Ste. 410
        Fresno CA 93704                    Beverly Hills CA 90211       Fresno CA 93720
